COMPUTER SCIENCES CORPORATION

SEVERANCE PLAN FOR SENIOR MANAGEMENT
AND KEY EMPLOYEES

as Amended and Restated Effective August 12, 2002

 

          This Severance Plan (the "Plan") shall become effective with respect
to any particular Designated Employee (as defined below) as of the date a Senior
Management and Key Employee Severance Agreement, incorporating all or any
portion of the terms hereof, is executed between such Designated Employee and
Computer Sciences Corporation (the "Company").

1.

Purpose

 

 

 

 

          The principal purposes of the Plan are to (i) provide an incentive to
the Designated Employees to remain in the employ of the Company, notwithstanding
any uncertainty and job insecurity which may be created by an actual or
prospective Change of Control, (ii) encourage the Designated Employee's full
attention and dedication to the Company currently and in the event of any actual
or prospective Change of Control, and (iii) provide an incentive for the
Designated Employees to be objective concerning any potential Change of Control
and to fully support any Change of Control transaction approved by the Board of
Directors.

 

 

 

2.

Definitions

 

 

 

 

          Certain terms not otherwise defined in this Plan shall have the
meanings set forth in this Section 2.

 

 

 

 

(a)          "CA Control Event" shall mean a Change of Control (as hereinafter
defined), as a consequence of which Computer Associates International, Inc., or
any of its Affiliates or Associates, acquires Control (as such three capitalized
terms are defined in Rule 405, as presently in effect, promulgated under the
Securities Act of 1933, as amended) of the Company.

 

 

 

 

(b)          Compensation. "Compensation" shall mean the sum of:

 

 

 

 

 

(i)          the Designated Employee's annual base salary as in effect
immediately prior to the date the Notice of Termination provided for in Section
3(c) of the Plan is given or in effect immediately prior to the date of the
Change of Control, whichever is greater, and

 

 

 

 

 

 

(ii)          the average annual "short-term incentive compensation bonus," as
defined below, for the Designated Employee, whether pursuant to a then existing
plan of the Company or otherwise, (x) over the three most recent fiscal years
preceding the year in which the Date

 



--------------------------------------------------------------------------------



 

 

of Termination occurs for which a "short-term incentive compensation bonus" was
paid or deferred or for which the amount of "short-term incentive compensation
bonus," if any, was finally determined; or (y) for a Designated Employee
employed by the Company for less than the three fiscal years to which reference
is made in (i), over the most recent complete fiscal year or years prior to the
Date of Termination during which such Designated Employee was employed and for
which a "short-term incentive compensation bonus" was paid or for which the
amount of "short-term incentive compensation bonus," if any, was finally
determined; or (z) for a Designated Employee employed by the Company for less
than a single complete fiscal year prior to the year in which the Date of
Termination occurs, the average annual cash "short-term incentive compensation
bonus" shall be based on the target annual bonus for the fiscal year during
which the Date of Termination occurs. Notwithstanding the foregoing, "short-term
incentive compensation bonuses" determined after the Change of Control are not
taken into account in determining the average annual "short-term incentive
compensation bonus" for the Designated Employee unless the inclusion of all such
bonuses increases the average, in which case all such bonuses are taken into
account.

 

 

 

 

 

(c)          Short-Term Incentive Compensation Bonus. For purposes of this Plan,
a "short-term incentive compensation bonus" shall mean a lump sum cash amount or
other form of payment, including discount stock options and other payment in
kind, whether contingent or fixed, and whether or not deferred, determined on an
annual basis under the Company's Annual Management Incentive Plan dated April 2,
1983 or such successor plan or plans as shall be in effect for the whole or
partial fiscal year or years applicable under Section 2(a) of this Plan. A
discount stock option granted in lieu of a cash bonus shall be deemed to have
the same value as such cash bonus.

 

 

 

 

 

(d)          Change of Control. The term "Change of Control" shall have the same
meaning that the term "Change in Control" has in the SERP (as defined in Section
4, below), as such definition may be amended or modified from time to time;
provided, however, that such amendment or modification shall only be effective
for purposes of this Plan if made prior to the Change of Control to which such
amended or modified definition is sought to be applied.

 

 

 

 

 

(e)          Designated Employees. "Designated Employees" shall refer to those
employees of the Company and its subsidiaries who are parties to agreements with
the Company, substantially in the form of Exhibit A (with respect to employees
in Group A, Group B or Group C) or Exhibit B (with respect to employees in Group
D) attached hereto (with such changes as may be approved by the Board of
Directors or the Compensation Committee

2



--------------------------------------------------------------------------------



 

or other duly authorized committee thereof), incorporating the terms and
provisions of this Plan. Each such agreement shall indicate whether the
particular Designated Employee is in one or more of Group A, Group B, Group C or
Group D, or such other Group as may hereafter be duly defined by amendment of
this Plan.

 

 

 

 

 

(f)          Good Reason. A Designated Employee's termination of employment with
the Company shall be deemed for "Good Reason" if it occurs within six months of
any of the following without the Designated Employee's express written consent:

 

 

 

 

 

 

(i)          A substantial change in the nature, or diminution in the status, of
the Designated Employee's duties or position from those in effect immediately
prior to the Change of Control;

 

 

 

 

 

 

(ii)         A reduction by the Company in the Designated Employee's annual base
salary as in effect on the date of a Change of Control or as in effect
thereafter if such compensation has been increased and such increase was
approved prior to the Change of Control;

 

 

 

 

 

 

(iii)        A reduction by the Company in the overall value of benefits
provided to the Designated Employee, as in effect on the date of a Change of
Control or as in effect thereafter if such benefits have been increased and such
increase was approved prior to the Change of Control. As used herein, "benefits"
shall include all profit sharing, retirement, pension, health, medical, dental,
disability, insurance, automobile, and similar benefits;

 

 

 

 

 

 

(iv)        A failure to continue in effect any stock option or other
equity-based or non-equity based incentive compensation plan in effect
immediately prior to the Change of Control, or a reduction in the Designated
Employee's participation in any such plan, unless the Designated Employee is
afforded the opportunity to participate in an alternative incentive compensation
plan of reasonably equivalent value;

 

 

 

 

 

 

(v)          A failure to provide the Designated Employee the same number of
paid vacation days per year available to him or her prior to the Change of
Control, or any material reduction or the elimination of any material benefit or
perquisite enjoyed by the Designated Employee immediately prior to the Change of
Control;

 

 

 

 

 

 

(vi)         Relocation of the Designated Employee's principal place of
employment to any place more than 35 miles from the Designated Employee's
previous principal place of employment;

3



--------------------------------------------------------------------------------



 

 

(vii)        Any material breach by the Company of any provision of the Plan or
of any agreement entered into pursuant to the Plan or any stock option or
restricted stock agreement;

 

 

 

 

 

 

(viii)       Conduct by the Company, against the Designated Employee's volition,
that would cause the Designated Employee to commit fraudulent acts or would
expose the Designated Employee to criminal liability; or

 

 

 

 

 

 

(ix)         Any failure by the Company to obtain the assumption of the Plan or
any agreement entered into pursuant to the Plan by any successor or assign of
the Company;

 

 

 

 

 

provided that for purposes of clauses (ii) through (v) above, "Good Reason"
shall not exist (A) if the aggregate value of all salary, benefits, incentive
compensation arrangements, perquisites and other compensation is reasonably
equivalent to the aggregate value of salary, benefits, incentive compensation
arrangements, perquisites and other compensation as in effect immediately prior
to the Change of Control, or as in effect thereafter if the aggregate value of
such items has been increased and such increase was approved prior to the Change
of Control, or (B) if the reduction in aggregate value is due to reduced
performance by the Company, the business unit of the Company for which the
Designated Employee is responsible, or the Designated Employee, in each case
applying standards reasonably equivalent to those utilized by the Company prior
to the Change of Control.

 

 

 

 

 

(g)          Cause. For purposes of this Plan and any agreements entered into
pursuant to the Plan only, Cause shall mean:

 

 

 

 

 

 

(i)          fraud, misappropriation, embezzlement or other act of material
misconduct against the Company or any of its affiliates;

 

 

 

 

 

 

(ii)         conviction of a felony involving a crime of moral turpitude;

 

 

 

 

 

 

(iii)        willful and knowing violation of any rules or regulations of any
governmental or regulatory body material to the business of the Company; or

 

 

 

 

 

 

(iv)         substantial and willful failure to render services in accordance
with the terms of this Agreement (other than as a result of illness, accident or
other physical or mental incapacity), provided that (A) a demand for performance
of services has been delivered to the Designated Employee in writing by or on
behalf of the Board of Directors of the Company at least 60 days prior to
termination identifying the manner in which such Board of Directors believes
that

4



--------------------------------------------------------------------------------



 

 

the Designated Employee has failed to perform and (B) the Designated Employee
has thereafter failed to remedy such failure to perform.

 

 

3.

Termination Following Change of Control

 

 

 

 

 

(a)          Termination of Employment.

 

 

 

 

 

 

(i)          In the event a Designated Employee in Group A, Group B or Group C,
following the date of a Change of Control, either (A) has a voluntary employment
termination for Good Reason within twenty-four (24) full calendar months
following such Change of Control, (B) has a voluntary termination of employment
with or without Good Reason more than twelve (12) full calendar months after,
but within thirteen (13) full calendar months following, such Change of Control,
or (C) has an involuntary employment termination for any reason other than for
Cause within thirty-six full calendar months following such Change of Control,
such Designated Employee shall be entitled to receive immediately upon such
employment termination such payments and benefits hereunder as such Designated
Employee shall be entitled to receive upon such employment termination in
accordance with Sections 2(e) and 5 of this Plan.

 

 

 

 

 

 

(ii)         In the event a Designated Employee in Group D, following the date
of a CA Control Event, either (A) has a voluntary employment termination for
Good Reason within twenty-four (24) full calendar months following such CA
Control Event or (B) has an involuntary employment termination for any reason
other than for Cause within thirty-six full calendar months following such CA
Control Event, such Designated Employee shall be entitled to receive immediately
upon such employment termination such payments and benefits hereunder as such
Designated Employee shall be entitled to receive upon such employment
termination in accordance with Sections 2(e) and 5 of this Plan.

 

 

 

 

 

 

(iii)        Notwithstanding any other provision of this Plan, no payments shall
be made under or measured by this Plan in the event that the Designated
Employee's employment is terminated by his Disability or by his death or for
Cause.

 

 

 

 

 

(b)          Disability. If, as a result of the Designated Employee's incapacity
due to physical or mental illness, accident or other incapacity (as determined
by the Board in good faith, after consideration of such medical opinion and
advice as may be available to the Board from medical doctors selected by the
Designated Employee or by the Board or both separately or jointly), the
Designated Employee shall have been absent from his duties with the Company on a
full-time basis for six consecutive months and, within 30 days after written
Notice of Termination thereafter given by the Company,

5



--------------------------------------------------------------------------------



 

the Designated Employee shall not have returned to the full-time performance of
the Designated Employee's duties, the Company may terminate the Designated
Employee's employment for "Disability".

 

 

 

 

 

(c)          Notice of Termination. Any purported termination of the Designated
Employee's employment by the Company or the Designated Employee hereunder shall
be communicated by a Notice of Termination to the other party in accordance with
the terms of the agreement entered into pursuant to the Plan. For purposes of
the Plan and any agreement entered into pursuant hereto, a "Notice of
Termination" shall mean a written notice which shall indicate those specific
termination provisions in the Plan applicable to the termination and which sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for application of the provisions so indicated.

 

 

 

 

 

(d)          Date of Termination. "Date of Termination" shall mean (i) if the
Designated Employee is terminated by the Company for Disability, thirty (30)
days after Notice of Termination is given to the Designated Employee (provided
that the Designated Employee shall not have returned to the performance of the
Designated Employee's duties on a full-time basis during such thirty (30) day
period) or (ii) if the Designated Employee's employment is terminated by the
Company for any other reason or by the Designated Employee, the date on which a
Notice of Termination is given.

 

 

 

 

4.

Funding of SERP Obligations Upon Change Of Control

 

 

 

 

 

          Upon the occurrence of a Change of Control, the Company shall fund
that portion, if any, of the obligations of the Company to each Designated
Employee, under any supplemental executive retirement plan ("SERP") that may
then cover the Designated Employee, that is not then irrevocably funded by
establishing and irrevocably funding a trust for the benefit of the Designated
Employee. Such trust shall be a grantor trust described in Internal Revenue Code
Section 671. The trust shall provide for distribution of amounts to Designated
Employee in order to pay taxes, if any, that become due prior to payment of
supplemental pension benefit amounts pursuant to the trust. The amount of such
fund shall equal the then present value of the supplemental pension obligation
due as determined by a nationally recognized firm qualified to provide actuarial
services which has not rendered services to the Company during the two years
preceding such determination. The actuary shall be selected by the Company,
subject to approval by the Designated Employee (which approval shall not
unreasonably be withheld), and paid by the Company. The establishment and
funding of such trust shall not affect the obligation of the Company to provide
supplemental pension payments under the terms of the applicable SERP.

6



--------------------------------------------------------------------------------



5.

Severance Compensation upon Termination of Employment

 

 

 

 

 

          If the employment with the Company of a Designated Employee in Group
A, Group B or Group C shall be terminated following a Change of Control as set
forth in Section 3 of the Plan, or the employment with the Company of a
Designated Employee in Group D shall be terminated following a CA Control Event
as set forth in Section 3 of the Plan, then the Company shall pay and provide as
follows to such Designated Employee:

 

 

 

 

 

(a)          For a Designated Employee in Group A or Group B, upon voluntary
termination for Good Reason within twenty-four (24) full calendar months
following a Change of Control, or upon involuntary employment termination for
any reason other than for Cause within thirty-six (36) full calendar months
following such Change of Control, the Company shall:

 

 

 

 

 

 

(i)          Pay to the Designated Employee as severance pay in a lump sum, in
cash, on or before the tenth business day following the Date of Termination, an
amount equal to the multiple specified on Exhibit C and made applicable to such
Designated Employee by this Plan and such Designated Employee's agreement
hereunder, multiplied by the Designated Employee's Compensation; and

 

 

 

 

 

 

(ii)         Provide the Designated Employee, for the number of years calculated
for such Designated Employee pursuant to Section 5(a)(i) of this Plan (or such
shorter period as the Designated Employee may elect) with disability, health,
life and accidental death and dismemberment benefits substantially similar to
those benefits which the Designated Employee is receiving immediately prior to
the Change of Control or, if greater, immediately prior to the Notice of
Termination (followed by the period of COBRA continuation if COBRA benefits are
elected by the Designated Employee at such Designated Employee's expense).
Benefits otherwise receivable by the Designated Employee pursuant to this
Section 5(a)(ii) shall be reduced to the extent comparable benefits are actually
received by the Designated Employee during such period as the result of his or
her employment with another person.

 

 

 

 

 

(b)          For a Designated Employee in Group C:

 

 

 

 

 

A Designated Employee in Group C shall receive severance pay under Section
5(a)(i) and the benefits under Section 5(a)(ii) as shown on Exhibit C in the
circumstance of voluntary termination with or without Good Reason more than
twelve (12) full calendar months after, but within thirteen (13) full calendar
months following, a Change of Control, as such Designated Employee's exclusive
entitlement to payment and benefits in such circumstance under this Plan.

7



--------------------------------------------------------------------------------



 

(c)          For a Designated Employee in Group D, upon voluntary termination
for Good Reason within twenty-four (24) full calendar months following a CA
Control Event, or upon involuntary employment termination for any reason other
than for Cause within thirty-six (36) full calendar months following such CA
Control Event, the Company shall:

 

 

 

 

 

 

(i)          Pay to the Designated Employee as severance pay in a lump sum, in
cash, on or before the tenth business day following the Date of Termination, an
amount equal to the multiple specified on Exhibit C and made applicable to such
Designated Employee by this Plan and such Designated Employee's agreement
hereunder, multiplied by the Designated Employee's Compensation; and

 

 

 

 

 

 

(ii)         Provide the Designated Employee, for the number of years calculated
for such Designated Employee pursuant to Section 5(c)(i) of this Plan (or such
shorter period as the Designated Employee may elect) with disability, health,
life and accidental death and dismemberment benefits substantially similar to
those benefits which the Designated Employee is receiving immediately prior to
the CA Control Event or, if greater, immediately prior to the Notice of
Termination (followed by the period of COBRA continuation if COBRA benefits are
elected by the Designated Employee at such Designated Employee's expense).
Benefits otherwise receivable by the Designated Employee pursuant to this
Section 5(c)(ii) shall be reduced to the extent comparable benefits are actually
received by the Designated Employee during such period as the result of his or
her employment with another person.

 

 

 

 

6.

Certain Further Payments By the Company

 

 

 

 

 

          The Company shall be obligated to make certain further payments or
contributions to or for the benefit of the Designated Employees as set forth in
this Section 6. With respect to a Designated Employee in Group A, Group B or
Group C, such obligations of the Company shall arise upon a Change of Control.
With respect to a Designated Employee in Group D, such obligations of the
Company shall arise upon a CA Control Event.

 

 

 

 

 

(a)          Tax Reimbursement Payment. In the event that any amount or benefit
that may be paid, distributed or otherwise provided to the Designated Employee
by the Company or any affiliated company, whether pursuant to this Plan or
otherwise (collectively, the "Covered Payments"), is or may become subject to
the tax imposed under Section 4999 of the Code (the "Excise Tax") or any similar
tax that may hereafter be imposed, the Company shall either pay to the
Designated Employee or irrevocably contribute for the benefit of the Designated
Employee to a trust conforming with the requirements of Section 4 above (and may
be part of that trust) established

8



--------------------------------------------------------------------------------



 

by the Company prior to the Change of Control giving rise to the Excise Tax, at
the time specified in Section 6(e) below, the Tax Reimbursement Payment (as
defined below). The Tax Reimbursement Payment is defined as an amount, which
when reduced by any Excise Tax on the Covered Payments and any Federal, state
and local income taxes, employment and excise taxes (including the Excise Tax)
on the Tax Reimbursement Payment (but without reduction for any Federal, state
or local income or employment taxes on such Covered Payments), shall be equal to
the product of any deductions disallowed for Federal, state or local income tax
purposes because of the inclusion of the Tax Reimbursement Payment in Designated
Employee's adjusted gross income and the highest applicable marginal rate of
Federal, state and local income taxation, respectively, for the calendar year in
which the Tax Reimbursement Payment is to be made.

 

 

 

 

 

(b)          Determining Excise Tax. For purposes of determining whether any of
the Covered Payments shall be subject to the Excise Tax and the amount of such
Excise Tax:

 

 

 

 

 

 

(i)          such Covered Payments shall be treated as "parachute payments"
within the meaning of Section 280G of the Code, and all "parachute payments" in
excess of the "base amount" (as defined under Section 280G(b)(3) of the Code)
shall be treated as subject to the Excise Tax, unless, and except to the extent
that, in the opinion of the "Accountants" (as defined below), such Covered
Payments (in whole or in part) either do not constitute "parachute payments" or
represent reasonable compensation for services actually rendered (within the
meaning of Section 280G(b)(4) of the Code) in excess of the "base amount," or
such "parachute payments" are otherwise not subject to such Excise Tax, and

 

 

 

 

 

 

(ii)         the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Accountants in accordance with the principles
of Section 280G of the Code.

 

 

 

 

 

For the purposes of this Section 6 the "Accountants" shall mean the Company's
independent certified public accountants serving immediately prior to the Change
of Control. In the event that such Accountants decline to serve as the
Accountants for purposes of this Section 6 or are serving as accountant or
auditor for the individual, entity or group effecting the Change of Control, the
Designated Employee shall appoint another nationally recognized public
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accountants hereunder). All fees and
expenses of the Accountants in connection with matters relating to this Section
6 shall be paid by the Company.

9



--------------------------------------------------------------------------------



 

(c)          Applicable Tax Rates and Deductions. For purposes of determining
the amount of the Tax Reimbursement Payment, the Designated Employee shall be
deemed:

 

 

 

 

 

 

(i)          to pay Federal income taxes at the highest applicable marginal rate
of Federal income taxation for the calendar year in which the Tax Reimbursement
Payment is to be made; and

 

 

 

 

 

 

(ii)         to pay any applicable state and local income taxes at the highest
applicable marginal rate of taxation for the calendar year in which the Tax
Reimbursement Payment is to be made, net of the maximum reduction in Federal
income taxes which could be obtained from the deduction of such state or local
taxes if paid in such year (determined without regard to limitations on
deductions based upon the amount of the Designated Employee's adjusted gross
income.)

 

 

 

 

 

(d)          Subsequent Events.

 

 

 

 

 

 

(i)          In the event that the Excise Tax is subsequently determined by the
Accountants to be less than the amount taken into account hereunder in
calculating the Tax Reimbursement Payment made, the Designated Employee shall
repay to the Company, at the time that the amount of such reduction in the
Excise Tax is finally determined, the portion of such prior Tax Reimbursement
Payment that has been paid to the Designated Employee or to Federal, state or
local tax authorities on the Designated Employee's behalf and that would not
have been paid if such Excise Tax had been applied in initially calculating such
Tax Reimbursement Payment, plus interest on the amount of such repayment at the
rate provided in Section 1274(b)(2)(B) of the Code. Notwithstanding the
foregoing, in the event any portion of the Tax Reimbursement Payment to be
refunded to the Company has been paid to any Federal, state or local tax
authority, repayment thereof shall not be required until actual refund or credit
of such portion has been made to the Designated Employee, and interest payable
to the Company shall not exceed interest received or credited to the Designated
Employee by such tax authority for the period it held such portion.

 

 

 

 

 

 

(ii)         In the event that the Excise Tax is later determined by the
Accountants to exceed the amount taken into account hereunder at the time the
Tax Reimbursement Payment is made (including, but not limited to, by reason of
any payment the existence or amount of which cannot be determined at the time of
the Tax Reimbursement Payment), the Company shall make an additional Tax
Reimbursement Payment in respect of such excess which Tax Reimbursement Payment
shall include any interest or penalty (any such payment in respect of interest

10



--------------------------------------------------------------------------------



 

 

or penalty to be subject to the gross-up principles set forth in this Section 6)
payable with respect to such excess, at the time that the amount of such excess
is finally determined. For purposes of this Section 6(d)(ii), if a final
determination as to the Excise Tax applicable to a Covered Payment is made by
the Internal Revenue Service, or a court with jurisdiction, such determination
shall be deemed to be determined by the Accountants.

 

 

 

 

 

 

(iii)        In the event it is later determined by the Accountants that
Designated Employee owes additional Federal, state or local income or employment
taxes with respect to any Tax Reimbursement Payment, the Company shall promptly
pay him the difference between (A) the Tax Reimbursement Payment determined
based on the Federal, state and local income and employment taxes due in respect
of the Tax Reimbursement Payment as so determined by the Accountants and (B) the
Tax Reimbursement Payment that had been previously paid to him or for his
benefit. For purposes of this Section 6(d)(iii), determination by the
Accountants shall include a final determination by the Internal Revenue Service,
a state or local government or tax agency or a court with jurisdiction.

 

 

 

 

 

(e)          Date of Payment. The portion of the Tax Reimbursement Payment
attributable to a Covered Payment shall be paid to the Designated Employee or
remitted to the appropriate tax authority or irrevocably contributed for the
benefit of the Designated Employee to a trust as described in Section 4 above
within ten (10) business days following the payment, distribution or other
provision of the Covered Payment. If the amount of such Tax Reimbursement
Payment (or portion thereof) cannot be finally determined on or before the date
on which payment, distribution or provision is due, the Company shall either pay
to the Designated Employee or contribute for the benefit of the Designated
Employee to the trust described in the preceding sentence, an amount estimated
in good faith by the Accountants to be the minimum amount of such Tax
Reimbursement Payment and shall pay the remainder of such Tax Reimbursement
Payment (which Tax Reimbursement Payment shall include interest at the rate
provided in Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can
be determined, but in no event later than forty-five (45) calendar days after
payment, distribution or other provision of the related Covered Payment. In the
event that the amount of the estimated Tax Reimbursement Payment exceeds the
amount subsequently determined to have been due, such excess shall be repaid or
refunded pursuant to the provisions of Section 6(d)(i) above.

 

 

 

 

 

(f)          The establishment and funding of the trust described in Section 4
above shall not affect the obligations of the Company to provide the benefits
subject to this Section 6.

11



--------------------------------------------------------------------------------



7.

Dispute Resolution; Claims Procedure; Arbitration

 

 

 

 

 

(a)          Claims Procedure.

 

 

 

 

 

 

(i)          Benefits will be provided to each Designated Employee as specified
in this Plan. If a Designated Employee believes that he has not been provided
with benefits due under the Plan, then the Designated Employee may file a
request for review under this procedure with the Company's Vice President of
Human Resources or Chief Financial Officer, as the Designated Employee may
elect, within ninety (90) days after the date he should have received such
benefits. Alternatively, such Designated Employee may elect the arbitration
procedure in Section 7(b) of this Plan. If such Designated Employee elects to
proceed under this Section 7(a) and files such a request for a benefit under the
Plan with the Company's Vice President of Human Resources or Chief Financial
Officer and that claim is denied, in whole or in part, then within thirty (30)
calendar days after making that request, the Company's Officer with whom the
Designated Employee shall have filed a request for review under this Section
7(a)(i) shall notify the Designated Employee of the specific reasons for the
denial with specific references to pertinent Plan provisions on which the denial
is based. At that time the Designated Employee will be advised of his right to
appeal that determination and given a description of any additional material or
information necessary for the Designated Employee to perfect an appeal, an
explanation of why such material or information is necessary, and an explanation
of the Plan's review and appeal procedure.

 

 

 

 

 

 

(ii)         A Designated Employee may appeal from a determination or denial
under Section 7(a)(1) by submitting to the Plan Appeal Committee within
sixty-five (65) calendar days after receiving the notice of determination or
denial a written statement:

 

 

 

 

 

 

 

(x)          requesting a review by the Plan Appeal Committee of the claim;

 

 

 

 

 

 

 

 

(y)          setting forth all of the grounds upon which the request for review
is based and any facts in support thereof; and

 

 

 

 

 

 

 

 

(z)          setting forth any issues or comments which the Designated Employee
deems relevant to the claim.

 

 

 

 

 

 

(iii)        The Plan Appeal Committee shall be the Board of Directors of the
Company or its Compensation Committee or any other duly authorized committee
thereof, or any committee appointed by any such committee.

 

 

 

 

 

 

(iv)         The Plan Appeal Committee shall act upon the appeal within ninety
(90) days or one hundred eighty (180) days in unusual circumstances, if the Plan
Appeal Committee in its reasonable discretion finds that such

12



--------------------------------------------------------------------------------



 

 

unusual circumstances exist, after the later of its receipt of the appeal or its
receipt of all additional materials reasonably requested by the Plan Appeal
Committee. The Plan Appeal Committee shall review the claim and all written
materials submitted by the Designated Employee, and may require him to submit,
within ten (10) days of its written notice, such additional facts, documents, or
other evidence as the Plan Appeal Committee in its sole discretion deems
necessary or advisable in making such a review. On the basis of its review, the
Plan Appeal Committee shall make an independent good faith determination with
respect to the Designated Employee's claim.

 

 

 

 

 

 

(v)          If the Plan Appeal Committee denies a claim in whole or in part,
the Committee shall give the Designated Employee written notice of its decision
setting forth the specific reasons for the denial and specific references to the
pertinent Plan provisions on which its decision was based. The Designated
Employee may then either pursue his claim in a judicial forum or invoke the
arbitration provisions of Section 7(b) of this Plan.

 

 

 

 

 

(b)          Arbitration

 

 

 

 

 

 

(i)          In the event of any dispute between the parties concerning the
validity, interpretation, enforcement or breach of this Agreement or in any way
related to the Designated Employee's employment or any termination of such
employment (including any claims involving any officers, managers, directors,
employees, shareholders or agents of the Company) excepting only any rights the
parties may have to seek injunctive relief, the dispute shall be resolved by
final and binding arbitration administered by JAMS/Endispute in Los Angeles,
California in accordance with the then existing JAMS/Endispute Arbitration Rules
and Procedures for Employment Disputes. Resolution by arbitration, either in
lieu of or after exhausting the procedures of Section 7(a) of this Plan, shall
be at the election of the Designated Employee with respect to any claim to which
Section 7(a) shall apply. In the event of such an arbitration proceeding, the
parties shall select a mutually acceptable neutral arbitrator from among the
JAMS/Endispute panel of arbitrators. In the event the parties cannot agree on an
arbitrator, the Administrator of JAMS/Endispute shall appoint an arbitrator.
Neither party nor the arbitrator shall disclose the existence, content, or
results of any arbitration hereunder without the prior written consent of all
parties, except as may be compelled by court order. Except as provided herein,
the Federal Arbitration Act shall govern the interpretation and enforcement of
such arbitration and all proceedings. The arbitrator shall apply the substantive
law (and the law of remedies, if applicable) of the State of California, or
Federal law, or both, as applicable and the arbitrator is without jurisdiction
to apply any different substantive law. The arbitrator shall have the authority
to entertain a motion to dismiss and/or a motion for summary judgment by any
party and shall apply the standards governing such motions under the Federal
Rules of Civil Procedure. The arbitrator shall render an award and a written,
reasoned

13



--------------------------------------------------------------------------------



 

 

opinion in support thereof. Judgment upon the award may be entered in any court
having jurisdiction thereof. The parties intend this arbitration provision to be
valid, enforceable, irrevocable and construed as broadly as possible. Pending
the resolution of any dispute between the parties, the Company shall continue
prompt payment of all amounts due the Designated Employee under this Agreement
and prompt provision of all benefits to which the Designated Employee is
otherwise entitled.

 

 

 

 

 

 

(ii)         Costs of arbitration, including reasonable attorney fees and costs
and the reasonable fees and costs of any experts incurred by the Designated
Employee, shall be borne and paid by the Company if the Designated Employee
prevails on any portion of his claims. Such fees and costs shall be paid by the
Company in advance of the final disposition of such claims, as such fees are
incurred, upon receipt of an undertaking by the Designated Employee to repay
such amounts if it is ultimately determined that he did not prevail on any
portion of his claims. Not later than the occurrence of a Change of Control, the
Company shall deposit not less than $5 million in a grantor trust, as described
in Internal Revenue Code Section 671, which shall provide for distribution of
amounts to Designated Employees in fulfillment of the Company's obligations to
pay their fees and costs as provided in the preceding sentence. The funding of
such trust shall be maintained at not less than $5 million by further deposits
by the Company as such payments of fees and costs are made by the trustee or
trustees of the trust. The arbitrator shall make such interim awards respecting
the funding of the trust and payment of the fees and costs as shall be necessary
and appropriate to assure the prompt, regular interim payment of fees and costs
as provided in this Section 7(b)(ii). Judgments upon any such interim awards may
be entered in any court having jurisdiction thereof. Such trust by its terms
shall be irrevocable but shall terminate upon the later of (x) the expiration of
three years following a Change of Control or (y) the disposition of all then
pending claims under the Plan by final arbitration award and final judgment, all
time for appeals having expired, in any judicial proceedings respecting any such
claims. Immediately after termination of the trust, any funds remaining in the
trust and accumulated interest thereon shall revert to the Company.

 

 

 

 

 

 

(iii)        Notwithstanding the foregoing provisions of this Section 7, the
Designated Employee and the Company agree that the Designated Employee or the
Company may seek and obtain otherwise available injunctive relief in Court for
any violation of obligations concerning confidential information or trade
secrets that cannot adequately be remedied at law or in arbitration.

 

 

 

 

8.

Mitigation of Damages; Effect of Plan

 

 

 

 

 

(a)          The Designated Employee shall not be required to mitigate damages
or the amount of any payment provided for under the Plan by

14



--------------------------------------------------------------------------------



 

seeking other employment or otherwise, nor shall the amount of any payment
provided for under the Plan, including without limitation Section 5 of the Plan,
be reduced by any compensation earned by the Designated Employee as a result of
employment by another employer or by retirement benefits after the Date of
Termination, or otherwise except as expressly provided herein.

 

 

 

 

 

(b)          Except as provided in Section 10, the provisions of the Plan, and
any payment provided for hereunder, shall not reduce any amounts otherwise
payable, or in any way diminish the Designated Employee's existing rights, or
rights which would accrue solely as a result of the passage of time, under any
benefit plan, employment agreement or other contract, plan or arrangement.

 

 

 

 

9.

Term; Amendments; No Effect On Employment Prior To Change Of Control

 

 

 

 

 

(a)          The Plan shall have an initial term of two years, which shall be
automatically extended by one year beginning on the first anniversary of the
date of adoption of the Plan and on each anniversary thereafter. The Plan with
respect to all Designated Employees or any particular Designated Employee may be
terminated or amended by the Board of Directors of the Company or by its
Compensation Committee or any other duly authorized Committee thereof; provided
that a termination or any amendment that reduces the benefits to the Designated
Employee provided hereunder or otherwise adversely affects the rights of the
Designated Employee, without the Designated Employee's prior written consent:
(i) may only be approved after the completion of the initial two year term and
prior to a Change of Control, and (ii) may not be effected prior to the
provision of 24 months' advance notice thereof to the Designated Employee.
Termination or amendment of the Plan shall not affect any obligation of the
Company under the Plan which has accrued and is unpaid as of the effective date
of the termination or amendment. Notwithstanding the foregoing, the Company may
change the definition of "Change of Control" as provided in Section 2(d), above,
subject to the limitations therein stated.

 

 

 

 

 

(b)          Nothing in the Plan or any agreement entered into pursuant to the
Plan shall confer upon the Designated Employee any right to continue in the
employ of the Company prior to (or, subject to the terms of the Plan, following)
a Change of Control of the Company or shall interfere with or restrict in any
way the rights of the Company, which are hereby expressly reserved except as may
otherwise be provided under any other written agreement between the Designated
Employee and the Company, to discharge the Designated Employee at any time prior
to (or, subject to the terms of the Plan, following) the date of a Change of
Control of the Company for any reason whatsoever, with or without cause. The
Designated Employee and the Company acknowledge that, except as may otherwise be
provided under

15



--------------------------------------------------------------------------------



 

any other written agreement between the Designated Employee and the Company, the
employment of the Designated Employee by the Company is "at will," and if, prior
to a Change Of Control, the Designated Employee's employment with the Company
terminates for any reason or for no reason, then the Designated Employee shall
have no further rights under this Plan.

 

 

 

 

 

(c)          The Company may withhold from any amounts payable under this Plan
such Federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.

 

 

 

 

 

(d)          The Designated Employee's or the Company's failure to insist upon
strict compliance with any provision hereof or the failure to assert any right
the Designated Employee or the Company may have hereunder, including, without
limitation, the right of the Designated Employee to terminate employment for
Good Reason, as defined herein, shall not be deemed to be a waiver of such
provision or right or any other provision or right under this Plan.

 

 

 

 

10.

Effect Of Other Agreements

 

 

 

 

 

          Notwithstanding anything to the contrary provided in the Plan, (i) any
amounts payable to a Designated Employee pursuant to Section 5 of the Plan shall
be reduced by any amounts actually paid to such Designated Employee following a
termination of employment either pursuant to applicable law or under any
contract between the Designated Employee and the Company, in either case that
provides for or requires the payment of compensation or severance benefits
following a termination of employment and (ii) any benefits that may be provided
to a Designated Employee for three years or another period following a
termination of employment pursuant to Section 5 of the Plan shall be reduced to
the extent that substantially identical benefits are actually received by the
Designated Employee during such three year or other period under an existing
severance agreement or requirement. It is expressly understood, however, that no
amounts payable hereunder shall be reduced by amounts payable under the
Company's pension or deferred compensation plans or the SERP (as defined in
Section 4, above) or by amounts payable as accrued vacation or because of the
acceleration of the benefits under the Company's stock option and restricted
stock plans.

16



--------------------------------------------------------------------------------



 

EXHIBIT A

COMPUTER SCIENCES CORPORATION
SENIOR MANAGEMENT AND KEY EMPLOYEE
SEVERANCE AGREEMENT

          This SENIOR MANAGEMENT AND KEY EMPLOYEE SEVERANCE AGREEMENT (this
"Agreement"), dated as of _______________ is made and entered into by and
between Computer Sciences Corporation, a Nevada corporation (the "Company"), and
_____________________ (the "Executive").

R

E C I T A L S



          This Agreement is being entered into in accordance with the Severance
Plan attached hereto as Annex 1 (the "Plan") in order to set forth the specific
severance compensation which the Company agrees that it will pay to the
Executive if the Executive's employment with the Company terminates under
certain circumstances described in the Plan.

A

G R E E M E N T



          NOW, THEREFORE, in consideration of the continued service of the
Executive as an employee of the Company, the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:

1.          Agreement to Provide Plan Benefits. The Plan (as it may hereafter be
amended or modified in accordance with the terms thereof) is hereby incorporated
into this Agreement in full and made a part hereof as though set forth in full
in this Agreement. The Executive is hereby designated a member of Group(s)
___________ under the Plan and shall be entitled to all of the rights and
benefits applicable to employees of the Company in such Group(s) under the Plan.
The Company agrees to be bound by the Plan and to provide to the Executive all
of the benefits provided to employees of the Company who are members of Group(s)
__________ under the Plan subject to the terms and conditions of the Plan. Terms
not otherwise defined in this Agreement shall have the meanings set forth in the
Plan.

 

 

 

 

2. Heirs and Successors.

 

 

 

 

 

(a)          Successors of the Company. The Company will require any successor
or assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession or assignment had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession transaction shall be
a

 

 

 

 



--------------------------------------------------------------------------------



 

 

 

breach of this Agreement and shall entitle the Executive to terminate his or her
employment with the Company within six months thereafter for Good Reason and to
receive the benefits provided under the Plan in the event of termination for
Good Reason following a Change of Control. As used in this Agreement, "Company"
shall mean the Company as defined above and any successor or assign to its
business and/or assets as aforesaid which executes and delivers the agreement
provided for in this Section 2 or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.

 

 

 

 

 

(b)          Heirs of the Executive. This Agreement shall inure to the benefit
of and be enforceable by the Executive's personal and legal representatives,
executors, administrators, successors, heirs, distributees, devises and
legatees. If the Executive should die after the conditions to payment of
benefits set forth in Section 5 of the Plan have been met and any amounts are
still payable to him hereunder, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive's beneficiary, successor, devisee, legatee or other designee or, if
there be no such designee, to the Executive's estate. Until a contrary
designation is made to the Company, the Executive hereby designates as his
beneficiary under this Agreement the person whose name appears below his
signature on page 3 of this Agreement.

 

 

 

 

3.          Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows: if to
the Company -- Computer Sciences Corporation, 2100 East Grand Avenue, El
Segundo, California 90245 Attention: Vice President, General Counsel and
Secretary; and if to the Designated Employee at the address specified at the end
of this Agreement. Notice may also be given at such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notices of change of address shall be effective only upon receipt.

 

 

 

 

4.          Miscellaneous. No provisions of this Agreement or the Plan may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Designated Employee and the Company, except
as provided in Section 9(a) of the Plan. No waiver by any party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.

 

 

 

 

5.          Validity. The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

 

 

 

2



--------------------------------------------------------------------------------



6.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

 

 

 

7.          Gender. In this Agreement (unless the context requires otherwise),
use of' any masculine term shall include the feminine.

 

 

 

 

8.          Rescission. The Company agrees that this Agreement and the right to
receive payments pursuant to the Plan and this Agreement may be rescinded at any
time by the Executive giving written notice to such effect to the Company in
accordance with Section 3 above.

 

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.



COMPUTER SCIENCES CORPORATION

EXECUTIVE

 

 

 

 

 

 

By:                                                         

                                                                       

 

          (Signature)

 

 

 

                                                                       

 

          (Name)

 

 

 

                                                                       

 

 

 

                                                                       

 

          (Address for Notice)

 

 

 

                                                                       

 

          (Designated Beneficiary)

 

 

 

                                                                       

 

 

 

                                                                       

 

          (Address for Beneficiary)

3



--------------------------------------------------------------------------------



 

EXHIBIT B

COMPUTER SCIENCES CORPORATION
SENIOR MANAGEMENT AND KEY EMPLOYEE
SEVERANCE AGREEMENT

          This SENIOR MANAGEMENT AND KEY EMPLOYEE SEVERANCE AGREEMENT (this
"Agreement"), dated as of _______________ is made and entered into by and
between Computer Sciences Corporation, a Nevada corporation (the "Company"), and
_____________________ (the "Executive").

R

E C I T A L S



          This Agreement is being entered into in accordance with the Severance
Plan attached hereto as Annex 1 (the "Plan") in order to set forth the specific
severance compensation which the Company agrees that it will pay to the
Executive if the Executive's employment with the Company terminates under
certain circumstances described in the Plan.

A

G R E E M E N T



          NOW, THEREFORE, in consideration of the continued service of the
Executive as an employee of the Company, the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:

1.          Agreement to Provide Plan Benefits. The Plan (as it may hereafter be
amended or modified in accordance with the terms thereof) is hereby incorporated
into this Agreement in full and made a part hereof as though set forth in full
in this Agreement. The Executive is hereby designated a member of Group D under
the Plan and shall be entitled to all of the rights and benefits applicable to
employees of the Company in such Group under the Plan. The Company agrees to be
bound by the Plan and to provide to the Executive all of the benefits provided
to employees of the Company who are members of Group D under the Plan subject to
the terms and conditions of the Plan. Terms not otherwise defined in this
Agreement shall have the meanings set forth in the Plan.

 

 

 

 

2.          Heirs and Successors.

 

 

 

 

 

(a)          Successors of the Company. The Company will require any successor
or assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession or assignment had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession transaction shall be
a

 



--------------------------------------------------------------------------------



 

breach of this Agreement and shall entitle the Executive to terminate his or her
employment with the Company within six months thereafter for Good Reason and to
receive the benefits provided under the Plan in the event of termination for
Good Reason following a CA Control Event. As used in this Agreement, "Company"
shall mean the Company as defined above and any successor or assign to its
business and/or assets as aforesaid which executes and delivers the agreement
provided for in this Section 2 or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.

 

 

 

 

 

(b)          Heirs of the Executive. This Agreement shall inure to the benefit
of and be enforceable by the Executive's personal and legal representatives,
executors, administrators, successors, heirs, distributees, devises and
legatees. If the Executive should die after the conditions to payment of
benefits set forth in Section 5 of the Plan have been met and any amounts are
still payable to him hereunder, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive's beneficiary, successor, devisee, legatee or other designee or, if
there be no such designee, to the Executive's estate. Until a contrary
designation is made to the Company, the Executive hereby designates as his
beneficiary under this Agreement the person whose name appears below his
signature on page 3 of this Agreement.

 

 

 

 

3.          Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows: if to
the Company -- Computer Sciences Corporation, 2100 East Grand Avenue, El
Segundo, California 90245 Attention: Vice President, General Counsel and
Secretary; and if to the Designated Employee at the address specified at the end
of this Agreement. Notice may also be given at such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notices of change of address shall be effective only upon receipt.

 

 

 

 

4.          Miscellaneous. No provisions of this Agreement or the Plan may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Designated Employee and the Company, except
as provided in Section 9(a) of the Plan. No waiver by any party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.

 

 

 

 

5.          Validity. The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

2



--------------------------------------------------------------------------------



6.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

 

 

 

7.          Gender. In this Agreement (unless the context requires otherwise),
use of' any masculine term shall include the feminine.

 

 

 

 

8.          Rescission. The Company agrees that this Agreement and the right to
receive payments pursuant to the Plan and this Agreement may be rescinded at any
time by the Executive giving written notice to such effect to the Company in
accordance with Section 3 above.

 

 

 

 

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.



COMPUTER SCIENCES CORPORATION

EXECUTIVE

 

 

 

 

 

 

By:                                                         

                                                                       

 

          (Signature)

 

 

 

                                                                       

 

          (Name)

 

 

 

                                                                       

 

 

 

                                                                       

 

          (Address for Notice)

 

 

 

                                                                       

 

          (Designated Beneficiary)

 

 

 

                                                                       

 

 

 

                                                                       

 

          (Address for Beneficiary)

 

 

 

3

 



--------------------------------------------------------------------------------



 

EXHIBIT C

 

 

Group

 

A

B

C

D

Multiple of compensation under Sections 3 and 5

3

2

3

2

 

 



--------------------------------------------------------------------------------



SPECIAL EXHIBIT TO

COMPUTER SCIENCES CORPORATION SEVERANCE PLAN FOR SENIOR
MANAGEMENT AND KEY EMPLOYEES

On February 2, 1998, the following employees were selected as Group A, Group B
and/or Group C Designated Employees under the Plan:

Groups A and C:

 

 

Van B. Honeycutt

Chairman, President and Chief Executive Officer

 

 

 

Group B

:

 

 

Edward P. Boykin

Vice President

 

Milton E. Cooper

Vice President and President, Systems Group

 

Gerard E. Dubé

President, Integrated Business Services

 

Hayward D. Fisk

Vice President, General Counsel and Secretary

 

J. Douglas Gray

Chief Executive Officer, CSC Index

 

Leon J. Level

Vice President, Chief Financial Officer and Treasurer

 

Ronald W. Mackintosh

Vice President and President, European Group

 

Thomas R. Madison Jr.

Vice President and President, Financial Services Group

 

C. Bruce Plowman

Vice President, Corporate and Marketing Communications

 

Thomas C. Robinson

President, Technology Management Group

 

James P. Saviano

President, Consulting Group

 

Arthur H. Spiegel III

President, Healthcare Group

 

Carl D. Thorne

Vice President, Finance and Administration, Technology Management Group

 

Paul T. Tucker

Vice President, Corporate Development

 

W. Brinson Weeks

Vice President, Office of the Chairman, President and Chief Executive Officer

 

Thomas Williams

Vice President and President, Chemical, Oil and Gas Group

 

On February 18, 1998, the Board of Directors authorized Van B. Honeycutt,
Chairman, President and Chief Executive Officer, to select up to 150 employees
as Class D Designated Employees under in the Plan. On February 25, 1998, 135
employees were selected as Class D Designated Employees under the Plan.